Exhibit 10.1

RESTRUCTURING AGREEMENT

RESTRUCTURING AGREEMENT (this “Agreement”), dated as of May 7, 2006, by and
among Silicon Graphics, Inc., a Delaware corporation (“SGI”), and [Holder] in
its capacity as a holder or investment manager or adviser for the beneficial
owners (“Holder”) of certain of SGI’s 6.50% Senior Secured Convertible Notes due
2009 (the “Notes”).

WHEREAS, SGI and Holder have engaged in good faith negotiations with the
objective of reaching an agreement with regard to a financial restructuring of
SGI, including the restructuring of indebtedness outstanding under the Indenture
(as defined below);

WHEREAS, SGI and Holder desire to implement a financial restructuring of SGI on
the terms and subject to the conditions set forth in the Plan Term Sheet
outlining the provisions of a plan of reorganization embodying the terms of such
consensual restructuring (the “Plan Term Sheet”) attached hereto as Exhibit A
(unless otherwise stated, capitalized terms used but not otherwise defined
herein having the respective meanings ascribed to them in the Plan Term Sheet);

WHEREAS, in order to implement such financial restructuring, SGI has agreed, on
the terms and subject to the conditions of this Agreement and applicable law, to
use its reasonable best efforts to cause a plan of reorganization to be
confirmed in connection with one or more cases (collectively, the “Chapter 11
Case”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532 (as amended, the “Bankruptcy Code”), incorporating the terms and
conditions set forth in the Plan Term Sheet and such other terms and conditions
as are otherwise acceptable to Holder in its sole discretion (consummation of
such a plan of reorganization in the Chapter 11 Case being the “Financial
Restructuring”); and

WHEREAS, to expedite and ensure the implementation of the Financial
Restructuring, the undersigned Holder is prepared to commit, on the terms and
subject to the conditions of this Agreement and applicable law, if and when
solicited to do so, to vote (or, in the case of managed or advised accounts,
instruct its custodial agents to vote or, if Holder does not have discretionary
authority over such account, recommend to vote) to accept the Joint
Reorganization Plan (as defined below) in the Chapter 11 Case.

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, SGI and Holder hereby
agree as follows:

1. Agreement to Complete the Financial Restructuring. Subject to the terms and
conditions of this Agreement, SGI shall use its reasonable best efforts and
shall cause each of the U.S. Subsidiaries (as defined below) to use its
reasonable best efforts to effectuate the Financial Restructuring through the
Chapter 11 Case, under which SGI shall file a voluntary petition for relief
under chapter 11 of the Bankruptcy Code and cause each of its subsidiaries
listed on Exhibit B attached hereto (collectively, the “U.S. Subsidiaries”)
simultaneously to file voluntary petitions for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), and use its reasonable best efforts to
cause the Joint Reorganization Plan (as defined below) to be confirmed by the
Bankruptcy Court in accordance herewith.



--------------------------------------------------------------------------------

2. Forbearance. Subject to the terms and conditions of this Agreement, for a
period commencing on the Agreement Date (as defined below) and ending on the
occurrence of an Agreement Termination Event (as defined below) and subject to
SGI’s continuing compliance with its obligations to provide adequate protection
under the DIP Financing Commitment Letter (as defined below) and the definitive
documents in connection with the DIP Financing (as defined below) and the
Interim Order (as defined below) and the Final Order (as defined below) and
their being no Event of Default under the DIP Financing (as defined below),
Holder hereby agrees to forbear from seeking to lift the automatic stay to
foreclose on the collateral securing the obligations under the indenture
pursuant to which the Notes were issued (the “Indenture”).

3. Voting. Holder agrees that, subject to the conditions that (a) the terms and
conditions of the Restructuring Documents (as defined below) implementing the
Financial Restructuring shall be consistent with those set forth in the Plan
Term Sheet and otherwise acceptable to Holder as provided herein, (b) each of
the Restructuring Documents (as defined below) shall be in form and substance
acceptable to Holder as provided herein; and (c) no Agreement Termination Event
(as defined below) or other termination of this Agreement shall have occurred,
Holder shall (i) when properly solicited to do so pursuant to a disclosure
statement in compliance with section 1125 of the Bankruptcy Code, vote (or, in
the case of managed or advised accounts, instruct its custodial agents to vote
or, if Holder does not have discretionary authority over such account, recommend
to vote) to accept the Joint Reorganization Plan (as defined below) in the
Chapter 11 Case, (ii) support confirmation of the Joint Reorganization Plan (as
defined below) in the Chapter 11 Case, (iii) provide to SGI, subject to any
limitations contained in section 1125 of the Bankruptcy Code or order of the
Bankruptcy Court, a letter to other holders of the Notes in support of the Joint
Reorganization Plan (which letter shall be in form and substance satisfactory to
Holder in its sole discretion) for inclusion in the solicitation packages for
the Joint Reorganization Plan and (iv) refrain from supporting any other
proposed plan of reorganization for SGI and the U.S. Subsidiaries.

4. Preparation of Restructuring Documents.

(a) In order to effectuate the Financial Restructuring, SGI shall promptly
instruct its counsel to prepare, for the review and approval of Holder:

(i) voluntary petitions (the “Petitions”) for relief under chapter 11 of the
Bankruptcy Code for SGI and each of the U.S. Subsidiaries;

(ii) a motion to approve the DIP Financing and certain adequate protection
provisions contained in the Commitment Letter, dated as of May 5, 2006,
regarding that certain debtor in possession facility described therein and in
Appendix I and Annex I thereto (the “DIP Financing Commitment Letter” and the
postpetition financing set forth in the DIP Financing Commitment Letter and to
be set forth in definitive documentation, the “DIP Financing”), a copy of which
is attached hereto as Exhibit C, on the terms and subject to the conditions
contained in the DIP Financing Commitment Letter;

 

2



--------------------------------------------------------------------------------

(iii) a joint disclosure statement to accompany the Joint Reorganization Plan
reasonably acceptable to Holder in its sole discretion (as amended, modified or
supplemented from time to time with the prior consent of Holder, the “Disclosure
Statement”) under section 1125 of the Bankruptcy Code; and

(iv) all schedules, motions, pleadings (including without limitation all
first-day pleadings) and other papers and documentation necessary or desirable
in connection with the filing of the Petitions.

(b) Counsel for SGI and the U.S. Subsidiaries, in consultation with counsel for
the ad hoc Committee of holders of the Notes (the “Committee”) shall prepare,
for the review and approval of the parties hereto, a joint plan of
reorganization containing terms and conditions consistent with the Plan Term
Sheet and otherwise acceptable to Holder in its sole discretion and such other
terms and conditions as are acceptable to the Holder in its sole discretion (the
“Joint Reorganization Plan”) and other restructuring agreements and documents in
respect of the Joint Reorganization Plan necessary or desirable in order to
implement the Financial Restructuring, including, without limitation, documents
to implement the rights offering, charter, bylaws, and registration rights
agreement.

(c) SGI shall use its reasonable best efforts to cause counsel for the lenders
under the Loan Agreement to prepare, for the review and approval of the parties
hereto, all restructuring agreements and documents in respect of such facilities
reasonably necessary or desirable in order to implement the Financial
Restructuring.

(d) All documents and instruments referred to in this Section prepared in
connection with the Financial Restructuring are referred to collectively herein
as the “Restructuring Documents”. The parties hereto shall coordinate with one
another in good faith in the preparation and negotiation of the Restructuring
Documents, and, except as otherwise provided in the Plan Term Sheet, all
Restructuring Documents shall be in form and substance satisfactory to Holder in
its reasonable discretion.

5. Related Undertakings.

(a) SGI hereby agrees to use its reasonable best efforts (a) to obtain, within
one (1) business day of the execution hereof, approval by its board of directors
of this Agreement, and (b) promptly to take all other steps reasonably necessary
to consummate the Financial Restructuring including the filing of the Joint
Reorganization Plan and the Disclosure Statement with the Bankruptcy Court no
later than thirty (30) days after the date on which the petitions are filed (the
“Petition Date”); provided that, in the event that the DIP Lenders (as defined
in the DIP Financing Commitment Letter) do not deliver, prior to the fifth
(5th) business day following the Petition Date, the consent of a majority in
interest of the holders of the 6.50% Secured Notes to the liens and
superpriority claims granted to the DIP Lenders as proposed in the DIP Financing
Commitment Letter, the deadline for the filing of the Joint Reorganization Plan
and the Disclosure Statement shall be extended to within thirty-five (35) days
of the Closing Date (as defined below). Without limiting the generality of the
foregoing, SGI agrees to recommend to the holders of all impaired claims or
interests that they vote in favor of confirmation of the Joint Reorganization
Plan in the Chapter 11 Case.

 

3



--------------------------------------------------------------------------------

(b) Neither SGI nor any of the U.S. Subsidiaries nor Holder shall, so long as
this Agreement is in effect, (i) object to confirmation of the Joint
Reorganization Plan in the Chapter 11 Case or otherwise commence any proceeding
to oppose or alter the Financial Restructuring or any Restructuring Document so
long as the Restructuring Documents contain terms and conditions consistent with
those contained in the Plan Term Sheet, the DIP Financing Commitment Letter, and
otherwise agreed in writing by the parties hereto; or (ii) vote for, consent to,
support or participate in the formulation of any other out-of-court
restructuring or chapter 7 or chapter 11 plan in respect of SGI and/or one or
more of its direct or indirect subsidiaries proposed or filed or to be proposed
or filed (other than the Financial Restructuring or as agreed in writing by SGI
and the Holder); provided, that Holder shall not be barred from (x) objecting as
to compliance with Bankruptcy Code Section 1125 or other applicable law relating
to disclosure, if the Disclosure Statement or any other document received by
Holder in the Chapter 11 Case contains a material misstatement or omission or
(y) taking any action with respect to any matter, if such action is not
inconsistent with the Financial Restructuring; and, provided, further, that
nothing in this Agreement shall be deemed to prevent Holder from taking, or
failing to take, any action that it is obligated to take (or not to take) in the
performance of any fiduciary or similar duty that Holder may owe to any other
person or entity.

(c) This Agreement may be terminated in accordance with section 7 hereof if SGI
and the U.S. Subsidiaries shall fail to (i) file the Joint Reorganization Plan
and the Disclosure Statement on or before the date that is thirty (30) days from
the Petition Date; provided that, in the event that the DIP Lenders (as defined
in the DIP Financing Commitment Letter) do not deliver, prior to the fifth
(5th) business day following the Petition Date, the consent of a majority in
interest of the holders of the 6.50% Secured Notes to the liens and
superpriority claims granted to the DIP Lenders as proposed in the DIP Financing
Commitment Letter, the deadline for the filing of the Joint Reorganization Plan
and the Disclosure Statement shall be extended to within thirty-five (35) days
of the Closing Date (as defined below); (ii) cause the Joint Reorganization Plan
to be confirmed on or before the date that is one-hundred-thirty-five (135) days
from the Petition Date; and (iii) cause the Effective Date to occur on or before
the date that is thirty (30) days from the date upon which the order is entered
confirming the Joint Reorganization Plan; provided, however, that in no event
shall the Effective Date occur on a date that is more than
one-hundred-and-eighty (180) days from the Closing Date.

(d) SGI and the U.S. Subsidiaries shall use their best efforts to refinance the
Postpetition Financing Agreement (as defined in the DIP Financing Commitment
Letter) and the Existing Credit Agreement (as defined in the DIP Financing
Commitment Letter) with a $130,000,000 permanent post-petition financing
agreement (the “Permanent Postpetition Financing Agreement”), upon the entry of
the Final Order (as defined below) on terms and conditions satisfactory to
Holder in its sole discretion.

6. Conduct of Business Prior to the Effective Date. SGI agrees to comply and
agrees to cause the U.S. Subsidiaries to comply with the following covenants at
all times prior to the effective date (the “Effective Date”) of the Joint
Reorganization Plan, unless otherwise agreed in writing by Holder, such consent
not to be unreasonably withheld, delayed or conditioned:

(a) SGI shall not, and shall cause each of the U.S. Subsidiaries not to,
directly or indirectly, take any action to or suffer or permit any of the
following: (i) issue, sell, pledge,

 

4



--------------------------------------------------------------------------------

dispose of or encumber any additional shares of, or any options, warrants,
conversion privileges or rights of any kind to acquire any shares of, any of its
equity interests, including without limitation joint venture interests, limited
liability company interests, partnership interests or capital stock; (ii) amend
or propose to amend its by-laws, articles of incorporation, joint venture
agreements or comparable organizational documents; (iii) split, combine or
reclassify any outstanding shares of its capital stock or other equity interest,
or declare, set aside or pay any dividend or other distribution payable in cash,
stock, property or otherwise with respect to any of its equity interests,
including, without limitation, joint venture interests, limited liability
company interests, partnership interests or capital stock; (iv) redeem, purchase
or acquire or offer to acquire any of its equity interests, including, without
limitation, joint venture interests, limited liability company interests,
partnership interests or capital stock; (v) acquire, transfer, sell or dispose
of (by merger, exchange, consolidation, acquisition or disposition of stock or
assets or otherwise), or grant any lien, pledge, charge or security interest, or
otherwise encumber, any corporation, partnership, joint venture or other
business organization or division, or any assets thereof or interest therein;
(vi) incur any indebtedness for borrowed money (other than in connection with
the DIP Financing) or issue any debt securities; (vii) enter into any
transaction with any affiliate other than in the ordinary course of business
without the consent of the Holder; (viii) redeem, purchase or acquire or offer
to acquire any Notes (other than pursuant to the Financial Restructuring); or
(ix) enter into, or modify, any agreement with respect to any of the matters set
forth in this Section 6(a);

(b) SGI shall not, and shall cause each of the U.S. Subsidiaries not to,
(i) directly or indirectly engage in, agree to or consummate any transaction
outside the ordinary course of its business (other than as approved by the
Bankruptcy Court and pursuant to the Financial Restructuring) or (ii) enter into
any transaction or perform any act which would constitute any breach by it of
any of its representations, warranties, covenants or obligations hereunder;

(c) SGI shall, and shall cause each of the U.S. Subsidiaries to, maintain its
corporate existence and qualification in good standing under the laws of each
state or other jurisdiction in which it is organized or required to be qualified
to do business, respectively;

(d) SGI shall promptly, and in any event within one business day after receipt
or knowledge of the same by SGI, notify the legal and financial advisors of the
Committee (collectively, the “Committee’s Advisors”) of any governmental or
third party notices, complaints, investigations, hearings, orders, decrees or
judgments (or communications indicating that any of the foregoing may be
contemplated or threatened) which could be anticipated to (i) materially
adversely affect the business, property, assets, concessions, licenses, or
condition (financial or otherwise) of SGI or any of the U.S. Subsidiaries or
(ii) materially prevent or delay the consummation of the Financial
Restructuring; and

(e) SGI shall keep the Committee’s Advisors informed promptly of material
developments concerning the aggregate change in the equity ownership in SGI for
purposes of determining the continued availability to SGI of its tax loss
carryforwards under applicable United States tax law.

 

5



--------------------------------------------------------------------------------

7. Termination of this Agreement.

(a) This Agreement shall terminate, automatically and immediately, upon the
occurrence of any Agreement Termination Event (as defined below), unless such
Agreement Termination Event is waived in writing by Holder within five (5) days
after the occurrence of such Agreement Termination Event. If any Agreement
Termination Event occurs (and has not been so waived), or if this Agreement is
otherwise terminated in accordance with its terms, at a time when permission of
the Bankruptcy Court shall be required for Holder to change or withdraw (or
cause to be changed or withdrawn) its vote to accept the Joint Reorganization
Plan, and/or any consents given in connection therewith, SGI shall not oppose
any attempt by Holder to change or withdraw (or cause to be changed or
withdrawn) such vote and/or consents at such time.

(b) “Agreement Termination Event” shall mean any one or more of the following
events or conditions:

(i) the Financial Restructuring shall not have been approved by SGI’s Board of
Directors on or before May 7, 2006;

(ii) the lenders under the Loan Agreement, shall not have executed a forbearance
agreement on or before May 12, 2006, in form and substance satisfactory to
Holder in its sole discretion agreeing to, or the Interim Order (as defined
below) and the Final Order (as defined below) shall not provide that such
lenders shall, not seek to lift the automatic stay before the earlier of (i) the
maturity of the DIP Financing, (ii) sixty (60) days after the Petition Date if
SGI and the U.S. Subsidiaries have not secured a commitment for exit financing
in respect of the Chapter 11 Case and (iii) five (5) business days after
notification that SGI or any of the U.S. Subsidiaries have violated the adequate
protection order with respect to such lenders;

(iii) the Petitions commencing the Chapter 11 Case shall not have been filed on
or before May 9, 2006;

(iv) the motion in form and substance acceptable to Holder in its sole
reasonable discretion seeking approval of the DIP Financing shall not have been
filed on or before May 9, 2006;

(v) failure of the Bankruptcy Court to enter the interim order approving the DIP
Financing on terms and conditions satisfactory to Holder in its sole discretion
(the “Interim Order”) on or before May 12, 2006;

(vi) failure of the Bankruptcy Court to enter a final order finally and
unconditionally approving the Postpetition Financing Agreement (as defined in
the DIP Financing Commitment Letter) and the DIP Financing pursuant to section
364 of the Bankruptcy Code on terms and conditions satisfactory to Holder in its
sole discretion (the “Final Order”) within thirty (30) days of the closing of
the DIP Financing (the “Closing Date”);

 

6



--------------------------------------------------------------------------------

(vii) failure of SGI and the U.S. Subsidiaries to file the Joint Reorganization
Plan and the Disclosure Statement on or before the date that is thirty (30) days
from the Petition Date; provided that, in the event that the DIP Lenders (as
defined in the DIP Financing Commitment Letter) do not deliver, prior to the
fifth (5th) business day following the Petition Date, the consent of a majority
in interest of the holders of the 6.50% Secured Notes to the liens and
superpriority claims granted to the DIP Lenders as proposed in the DIP Financing
Commitment Letter, the deadline for the filing of the Joint Reorganization Plan
and the Disclosure Statement shall be extended to within thirty-five (35) days
of the Closing Date;

(viii) failure of the Bankruptcy Court to enter an order approving the
Disclosure Statement in form and substance satisfactory to Holder in its sole
reasonable discretion on or before the date that is seventy-five (75) days from
the Petition Date;

(ix) failure of the Bankruptcy Court to enter an order confirming the Joint
Reorganization Plan in form and substance satisfactory to Holder in its sole
discretion on or before the date that is one hundred thirty-five (135) days from
the Petition Date;

(x) the Joint Reorganization Plan provides or is modified to provide for any
terms that are materially adverse from the Plan Term Sheet (it being understood
that any improvement in the distribution to Holder under the Joint
Reorganization Plan shall not be deemed to be materially adverse for such
purpose);

(xi) after filing the Joint Reorganization Plan, SGI or any Subsidiary
(a) submits a second or amended plan of reorganization, or moves to withdraw the
Joint Reorganization Plan, in each case without the prior written consent of
Holder, or (b) SGI or any affiliate thereof fails to satisfy any material term
or material condition set forth in the Plan Term Sheet;

(xii) failure of SGI and the U.S. Subsidiaries to use their best efforts to
refinance the Postpetition Financing Agreement (as defined in the DIP Financing
Commitment Letter) and the Existing Credit Agreement (as defined in the DIP
Financing Commitment Letter) with the Permanent Postpetition Financing
Agreement, upon the entry of the Final Order;

(xiii) failure of the Effective Date to occur on or before the date that is
thirty (30) days from the date upon which the order is entered confirming the
Joint Reorganization Plan;

(xiv) any order(s) is entered by the Bankruptcy Court that has the practical
effect of rendering unachievable compliance with any of the dates in
subparagraphs (v) through (ix) (inclusive) and (xiii) above and such effect
shall not have been cured within five (5) business days after the date on which
such order(s) is entered;

 

7



--------------------------------------------------------------------------------

(xv) the Chapter 11 Case shall have been converted to one or more cases under
chapter 7 of the Bankruptcy Code or to one or more liquidating chapter 11 cases
thereunder;

(xvi) any representation made by SGI herein shall have been untrue when made, or
any breach by SGI shall have occurred under this Agreement, including without
limitation ceasing to use its reasonable best efforts to obtain approval of the
Disclosure Statement and confirmation of the Joint Reorganization Plan and such
breach shall not have been cured within two (2) days after the date on which
such breach first occurs;

(xvii) there shall have been issued or reinstated any suspension order or
similar order by a court or other governmental body of competent jurisdiction
that affects or could affect the obligations of SGI or the U.S. Subsidiaries
with respect to the Notes or this Agreement and (A) such proceeding or order was
issued or reinstated at the request or with the acquiescence of SGI or an
affiliate thereof or (B) in all other circumstances, if such order is not
stayed, reversed or vacated within thirty (30) days after such issuance or
reinstatement;

(xviii) SGI or any of the U.S. Subsidiaries shall vote for, consent to, support
or participate in the formulation of any out-of-court restructuring, or any
chapter 11 plan of reorganization or liquidation in respect of SGI and/or one or
more of its direct or indirect subsidiaries proposed or filed or to be proposed
or filed (other than the Financial Restructuring or as agreed in writing by
Holder), any conversion of the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, or any sale of all or substantially all of the assets of SGI or
any of the U.S. Subsidiaries pursuant to section 363 of the Bankruptcy Code;

(xix) SGI or any of the U.S. Subsidiaries shall pay any sum on account of any
judgment granted in favor of any holder of any of the Notes or shall enter into
any settlement of compromise in respect of any of the Notes, in each case
without the prior written consent of Holder;

(xx) SGI or any of the U.S. Subsidiaries shall cease to have the exclusive right
to file or solicit acceptances of a plan in the Chapter 11 Case;

(xxi) a trustee under chapter 7 or chapter 11 of the Bankruptcy Code, a
responsible officer with enlarged powers or an examiner with enlarged powers
(i.e., powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code) relating to the operation of the business under section 1106(b)
of the Bankruptcy Code shall be appointed for SGI and/or any of the U.S.
Subsidiaries; or

(xxii) an event of default shall have occurred and be continuing under the
definitive documentation setting forth the terms of the DIP Financing.

 

8



--------------------------------------------------------------------------------

The foregoing Agreement Termination Events are intended solely for the benefit
of Holder. SGI shall, and shall cause each of the U.S. Subsidiaries to,
immediately advise Holder of the occurrence of any Agreement Termination Event
or of any breach of this Agreement by or on behalf of SGI or any of the U.S.
Subsidiaries.

(c) This Agreement may be terminated at any time prior to the Effective Date
upon the mutual written consent of SGI and Holder.

(d) If this Agreement is terminated in accordance with its terms, no party
hereto shall have any further obligation or liability hereunder; provided, that
no party shall be relieved of any liability for damages resulting from its
breach of any representation, warranty, covenant or obligation hereunder that
occurred prior to the termination of this Agreement, each of SGI and Holder
shall have all rights and remedies available to it under the Indenture, other
applicable documents relating to the Notes, applicable law or otherwise with
respect to any default under such Indenture that may have occurred at any time
prior to such termination or otherwise. Upon the occurrence of the Effective
Date, each of SGI and Holder shall not have any further obligation or liability
hereunder.

8. Representations and Warranties.

(a) Representations and Warranties of SGI and Holder. Holder and SGI each
represents and warrants, and as to itself only, to each other signatory to this
Agreement, that the following statements, as applicable to it, are true,
correct, and complete as of the date hereof:

(i) Corporate Power and Authority. Each party hereto which is not an individual
is a corporation, partnership, or limited liability company duly organized,
validly existing and in good standing under the laws of its state of
organization. Each party hereto which is not an individual has all requisite
corporate, partnership, or limited liability company, as applicable, power and
authority to execute and deliver this Agreement.

(ii) Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly and validly authorized
by all necessary corporate, partnership or limited liability company action on
its part, and no other proceedings on the part of such party are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.

(iii) Binding Obligation. This Agreement is its legally valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability (whether enforcement is sought
by proceedings in equity or at law).

(iv) No Conflicts. The execution, delivery and performance by it of this
Agreement do not and shall not (i) violate any provision of law, rule or
regulation applicable to it or any of its subsidiaries or its certificate of
incorporation or bylaws

 

9



--------------------------------------------------------------------------------

or other organizational documents or those of any of its subsidiaries or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
SGI or any Subsidiary entered into after the Petition Date.

(v) Governmental Consents. The execution, delivery and performance by it of this
Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body.

(vi) Representation by Counsel. Each party hereto acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement.

(b) Representations and Warranties of SGI. SGI represents and warrants to Holder
that the following statements are true, correct, and complete as of the date
hereof:

(i) No Litigation. There are no actions, suits, claims, proceedings or, to its
knowledge, investigations pending or, to its knowledge, threatened against SGI
or any of its direct or indirect subsidiaries or any of its current or former
directors or officers that would give rise to a claim for indemnification
against SGI by any of such directors or officers under applicable law or the
certificate of incorporation and/or by-laws of SGI, other than as set forth on
Exhibit D hereto or in SGI’s Form 10-Q for the three-month period ended
December 30, 2005.

(ii) Notes and Other Debt.

(A) Notes. As of March 31, 2006, the following aggregate principal amount of the
Notes was outstanding, which had not been repurchased by SGI or any subsidiary
or other affiliate thereof:

$188,578,000.

(B) Other Debt. A true and complete schedule describing all indebtedness for
borrowed money, and liens securing the same, as of the date hereof, of and in
respect of SGI and each of its direct and indirect subsidiaries is annexed
hereto as Exhibit E.

(iii) SEC Documents. SGI has filed with the Securities and Exchange Commission
(the “Commission”) all forms, reports, schedules, statements and other documents
required to be filed by it through the date hereof under the Securities Exchange
Act of 1934, as amended (together with the rules and regulations thereunder, the
“Exchange Act”), or the Securities Act of 1933, as amended (the “Securities
Act”) (all such documents, as supplemented and amended since the time of filing,
collectively, the “SGI SEC Documents”). The SGI SEC Documents, including without
limitation all financial statements and schedules included in the SGI SEC
Documents, at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the

 

10



--------------------------------------------------------------------------------

dates of mailing, respectively, and, in the case of any SGI SEC Document amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such amending or superseding filing), except as corrected by a subsequent SGI
SEC Document, (a) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (b) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as
applicable. The financial statements of SGI included in the SGI SEC Documents at
the time filed (and, in the case of registration statements and proxy
statements, on the dates of effectiveness and the dates of mailing,
respectively, and, in the case of any SGI SEC Document amended or superseded by
a filing prior to the date of this Agreement, then on the date of such amending
or superseding filing) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the Commission), and fairly present in all material respects (subject, in the
case of unaudited statements, to normal, recurring audit adjustments) the
consolidated financial position of SGI and its consolidated subsidiaries as at
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended.

(iv) Undisclosed Liabilities. Except (i) as and to the extent disclosed or
reserved against on the balance sheet of SGI at included in SGI’s Form 10-Q for
the three-month period ended December 30, 2005 or (ii) as arise in connection
with or as a result of the transactions contemplated by this Agreement or are
related to the performance by SGI of any of its obligations under this
Agreement, SGI does not have any liabilities or obligations of any nature,
whether known or unknown, absolute, accrued, contingent or otherwise and whether
due or to become due, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect on SGI. For purposes hereof,
“Material Adverse Effect” shall mean any change, event, occurrence, effect, or
state of facts that, individually, or aggregated with other such matters, is
materially adverse to the business, assets (including intangible assets),
properties, condition (financial or otherwise), or results of operations of SGI
and its subsidiaries taken as a whole, except for the filing of the Chapter 11
Case.

(v) No Defaults. There does not exist any default (or event that with the
passage of time or the giving of notice (or both) would constitute a default) by
SGI or any of its direct or indirect subsidiaries under the Loan Agreement, the
Indenture, the indenture regarding the 11.75% Senior Notes, any agreements
governing other indebtedness thereof, or any of their respective franchise
agreements, material leases or other material contracts, in each case other than
as (i) previously disclosed in writing by SGI to Holder (it being acknowledged
that SGI has previously disclosed in writing to Holder the default in respect of
section 6.16(a) of the Loan Agreement) and (ii) would have a Material Adverse
Effect.

 

11



--------------------------------------------------------------------------------

(c) Representations and Warranties of the Holder. Holder represents and
warrants, to each of the other signatories to this Agreement, that the following
statements are true, correct, and complete as of the date hereof:

(i) Holdings. Holder either (A) is the beneficial owner of the principal amount
of the Notes set forth under its name on the signature pages hereof or (B) has
investment and voting discretion with respect to the principal amount of such
Notes and has the power and authority to bind the beneficial owner of such Notes
to the terms of this Agreement (in either case, its “Held Notes”).

(ii) No Encumbrances. The Held Notes thereof referenced in clause (A) of the
immediately preceding clause (i) of this Section 8(c) are beneficially owned by
Holder free and clear of all Liens. “Lien” means any mortgage, deed of trust,
security interest, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or otherwise), or other security agreement, option,
warrant, attachment, right of first refusal, preemptive, put, call or other
claim or right, limitation or restriction on transfer (other than restrictions
imposed by federal and state securities laws) or preferential arrangement of any
kind or nature whatsoever.

9. Restriction on Transfer. Before any transfer or sale of any Held Notes held
by Holder shall be effective, the transferee thereof must agree in writing to be
bound by the terms of this Agreement by executing a counterpart signature page
to this Agreement.

10. Access to Information. Between the date hereof and the Effective Date, SGI
shall grant the Committee’s Advisors reasonable access to SGI’s and its direct
and indirect subsidiaries’ business operations, properties, books, files and
records that has been provided to the Committee’s Advisors to date, and SGI
shall cooperate in the examination thereof by the Committee’s Advisors and
furnish the Committee’s Advisors with all information with respect to the
business and affairs of SGI and its direct and indirect subsidiaries as the
Committee’s Advisors may reasonably request. No such examination, however, shall
constitute a waiver or relinquishment by Holder of its right to rely upon SGI’s
representations, warranties, covenants and agreements made herein. All
information furnished to the Committee’s Advisors pursuant to this Section 10
shall be subject to the provisions of existing confidentiality agreements among
SGI and Holder and/or the Committee’s Advisors to the extent such respective
agreements are in effect from time to time.

11. Public Disclosures. Prior to the issuance of any public disclosures
regarding the Financial Restructuring, SGI shall consult with the Committee’s
Advisors as to the form and substance of such public disclosures related to this
Agreement or the transactions contemplated hereby. Without limiting the
generality of the foregoing, unless required by lawful subpoena issued by a
court of competent jurisdiction, SGI shall not, and shall cause each of its
direct and indirect subsidiaries not to, disclose (i) Holder’s identity or
(ii) the amount Held Notes, without the prior written consent of Holder in each
case; and, if such announcement or disclosure is so required, SGI shall afford
Holder a reasonable opportunity to review and comment upon any such announcement

 

12



--------------------------------------------------------------------------------

or disclosure prior to the applicable announcement or disclosure.
Notwithstanding the foregoing, any and all public disclosures regarding this
Agreement including any filing of this Agreement itself shall redact the amount
of Held Notes.

12. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to any conflicts of law provision that would require the application of
the law of any other jurisdiction. Each party hereto agrees that it shall bring
any action or proceeding in respect of any claim arising out of or related to
this Agreement or the transactions contained in or contemplated by this
Agreement, whether in tort or contract or at law or in equity, exclusively in a
federal or state court of competent jurisdiction located in the Borough of
Manhattan, New York, New York (the “Chosen Court”) and (A) irrevocably submits
to the exclusive jurisdiction of the Chosen Court, (B) waives any objection to
laying of venue in any such action or proceeding in the Chosen Court, (C) waives
any objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over any party, and (D) agrees that service of process upon such
party in any such action or proceeding shall be effective if notice is given in
accordance with this Agreement. Notwithstanding the foregoing consent to the
jurisdiction of the Chosen Court, upon the commencement of the Chapter 11 Case,
each of the parties hereto hereby agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement.

13. Specific Performance. It is understood and agreed by each of the parties
hereto that money damages would not be a sufficient remedy for any breach of
this Agreement by any party hereto (other than a breach by SGI of Section 15
hereof) and each non-breaching party shall be entitled to specific performance
and injunctive or other equitable relief as a non-exclusive remedy of any such
breach without the necessity of showing damages; provided, however, that each
party agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.

14. Reservation of Rights. Except as otherwise expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair or restrict the ability of any of Holder to protect and preserve any of
its rights, remedies and interests, including without limitation its claims
against SGI and its direct and indirect subsidiaries, or its full participation
in any bankruptcy case filed by SGI and/or its direct and indirect subsidiaries.
If the Financial Restructuring is not consummated, or if this Agreement is
terminated in accordance with its terms for any reason, the parties hereto fully
reserve any and all of their respective rights. Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Agreement shall
not be admitted into evidence in any proceeding other than a proceeding to
enforce its terms. In the event of any inconsistency between this Agreement and
the Postpetition Financing Agreement (as defined in the DIP Financing Commitment
Letter), the terms and conditions of the Postpetition Financing Agreement shall
govern and control in all respects.

15. Fees and Expenses. SGI shall pay in full the reasonable fees and expenses of
the Committee’s financial and legal advisors and of the indenture trustees for
the Notes. Without limiting the generality of the foregoing, (i) SGI will pay
the reasonable fees and expenses of Goodwin Procter LLP, counsel to the
Committee (“Goodwin”), and Houlihan Lokey Howard & Zukin (“Houlihan”), financial
advisor to the Committee, in accordance with the terms of any written agreement
between SGI and such respective parties in effect from time to time through the

 

13



--------------------------------------------------------------------------------

Effective Date or such later date as may be established by the Bankruptcy Court
in the Chapter 11 Cases for the payment of such fees and expenses (and,
notwithstanding the foregoing, each of Goodwin and Houlihan may submit invoices
to SGI as frequently as weekly, and SGI shall pay such invoices within five
(5) business days of its receipt thereof, subject to any procedures or
conditions that may be established by the Bankruptcy Court); (ii) SGI will pay
its own expenses, including investment banking, financial advisory, printing,
legal, accounting, solicitation agent, and information agent fees and expenses;
(iii) all of the foregoing fees and expenses submitted to SGI prior to the
filing of the Petitions in the Chapter 11 Case shall be paid before the
Petitions are filed; and (iv) all of the foregoing fees and expenses incurred
after the filing of the Petitions in the Chapter 11 Case shall be timely paid in
the ordinary course of business without the obligation to file fee applications
through the later of (a) the Effective Date; (b) the date on which distributions
pursuant to the Joint Reorganization Plan are made to Holder in full; or
(c) such later date as may be established by the Bankruptcy Court in the Chapter
11 Cases for the payment of such fees and expenses and, to the extent any such
payments by their nature may not be made in the ordinary course of business, SGI
shall, and shall cause each of the U.S. Subsidiaries to, support and not object
to each application for payment made or otherwise submitted by or on behalf of
any such party seeking such payment of such reasonable fees and expenses.

16. Survival. Notwithstanding the sale of any Notes in accordance with the terms
hereof or the termination of this Agreement in accordance with its terms, SGI’s
obligations and agreements set forth in Sections 11 and 15 hereof (relating to
public disclosures and fees and expenses, respectively) shall survive and
continue in full force and effect for the benefit of Holder in accordance with
the terms hereof.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and representatives. The agreements, representations
and obligations of Holder under this Agreement are, in all respects, several and
not joint.

18. Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be (a) transmitted by hand delivery, or
(b) mailed by registered or certified mail, postage prepaid, or (c) transmitted
by overnight courier, addressed as follows, or (d) transmitted by telecopy to
the number set forth below (or at such other address and/or number as shall be
designated from time to time by any party hereto in the manner provided for in
this Section):

If to SGI:

Silicon Graphics, Inc.

1500 Crittendon Lane

Mountain View, CA 94043

Attn: Mr. Barry Weinert

Vice President and General Counsel

Fax: (650) 933-0203

 

14



--------------------------------------------------------------------------------

-with a copy to-

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attn: Gary T. Holtzer, Esq.

Fax: (212) 310-8007

If to any Holder, to the following:

[Holder]

-with a copy to-

Goodwin Procter LLP

599 Lexington Avenue

New York, NY 10022

Attn: Allan S. Brilliant, Esq.

Fax: (212) 355-3333

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery; (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a business day; (iii) in the case
of overnight courier, upon the first attempted delivery on a business day; or
(iv) in the case of a telecopy transmission, on the date sent, as confirmed by
written confirmation of receipt. Notices by Holder may be given by counsel
thereto.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. Delivery of an executed counterpart of a signature page
by telecopier shall be effective as delivery of a manually executed counterpart
hereof. Any holder of the Notes may become party to this Agreement on or after
the date of this Agreement by executing a signature page to this Agreement.

20. No Third-Party Beneficiaries. Unless otherwise expressly stated herein, this
Agreement shall be solely for the benefit of the parties hereto, and no other
person or entity shall be a third-party beneficiary hereof.

21. No Solicitation, Etc. This Agreement is not and shall not be deemed to be a
solicitation for votes in favor of the Joint Reorganization Plan in any Chapter
11 Case. Holder’s votes with respect to the Joint Reorganization Plan will not
be solicited until Holder has received the Disclosure Statement approved by the
Bankruptcy Court. Each party hereto acknowledges that it has been represented by
counsel in connection with this Agreement and the transactions contemplated
hereby. The provisions of this Agreement shall be interpreted in a reasonable
manner to effectuate the intent of the parties hereto.

22. Further Acquisition of Notes. This Agreement shall in no way be construed to
preclude the Holder from acquiring additional Notes. However, any such
additional Notes so acquired shall automatically be deemed to be subject to the
terms of this Agreement.

 

15



--------------------------------------------------------------------------------

23. Amendments. This Agreement may not be modified, amended or supplemented
without the prior written consent of SGI and the Holder.

24. Indemnification. SGI agrees to indemnify and hold harmless Holder and its
officers, directors, partners, employees, agents, and advisors and each of their
respective successors and assigns from and against any and all claims, suits,
actions, liabilities, and judgments and costs related thereto (including any
defense costs associated therewith on an as-incurred basis) arising from SGI’s
breach of its representations, warranties, covenants or agreements set forth
herein, except if such claim or liability is determined by a competent court in
a final, non-appealable decision to have arisen as a result of Holder’s material
breach of its obligations hereunder or fraudulent or willful misconduct or gross
negligence on the part of Holder or the applicable indemnified person.

25. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments, and to
take all such action as the other parties hereto may reasonably request, in
order to effectuate the intent and purposes of, and to carry out the terms of,
this Agreement.

26. Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

27. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior negotiations, agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement shall not supersede any confidentiality agreement
between SGI and Holder to the extent any such agreement is in effect from time
to time.

[signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

SILICON GRAPHICS, INC. By:  

 

Name:   Title:   [HOLDER] By:  

 

Name:   Title:  

Notes Held

 

17



--------------------------------------------------------------------------------

EXHIBIT A

SILICON GRAPHICS, INC.

Plan Term Sheet

May 5, 2006

This term sheet describes the material terms of a financial restructuring of
Silicon Graphics, Inc. (“SGI” and, as reorganized, “Reorganized SGI”) and
certain of its subsidiaries (together with SGI, the “Company” and, as
reorganized with Reorganized SGI, the “Reorganized Company”). The transactions
contemplated by this term sheet are subject to conditions to be set forth in
definitive documents. This term sheet is proffered in the nature of a settlement
proposal in furtherance of settlement discussions and is entitled to protection
from any use or disclosure to any party or person pursuant to Federal Rule of
Evidence 408 and any other rule of similar import. Until publicly disclosed by
SGI, with the prior written consent of the Ad Hoc Committee (as defined below),
this term sheet and the information contained herein is strictly confidential
and may not be shared with any person other than SGI and its professionals and
other advisors. Capitalized terms not defined herein shall have the meaning
ascribed to such terms in the Commitment Letter, dated as of May 5, 2006,
regarding that certain debtor in possession facility described therein and in
Appendix I and Annex I thereto (the “DIP Term Sheet”).

Reference is hereby made to the following agreements:

(i) Third Amended and Restated Credit Agreement, dated as of October 24, 2005
among SGI, Silicon Graphics Federal, Inc., Silicon Graphics World Trade
Corporation, Wells Fargo Foothill, Inc., as Agent and Lender, and Ableco Finance
LLC, as Lender (the “Loan Agreement”);

(ii) Indenture, dated as of December 24, 2003 among SGI and U.S. Bank National
Association, as Trustee, regarding 6.50% Senior Secured Convertible Notes due
2009 (the “6.50% Secured Notes”);

(iii) Indenture, dated as of December 24, 2003 among SGI and U.S. Bank National
Association, as Trustee, regarding 11.75% Senior Secured Notes due 2009 (the
“11.75% Secured Notes”); and

(iv) First Supplemental Indenture, dated as of June 30, 1996 among SGI, Cray
Research, Inc. and JPMorgan Chase (formerly known as Manufacturers Hanover Trust
Company), as Trustee, regarding 6 1/8% Convertible Subordinated Debentures due
2011 (the “Cray Unsecured Debentures”) (which supplements the Indenture dated as
of February 1, 1986 between Cray Research, Inc. and Manufacturers Hanover Trust
Company, as Trustee).



--------------------------------------------------------------------------------

SGI shall restructure its capital structure through a joint chapter 11 plan of
reorganization agreed to by the ad hoc committee (the “Ad Hoc Committee”) of
certain holders of the 6.50% Secured Notes (as amended, modified or supplemented
from time to time with the prior consent of the Ad Hoc Committee, the “Plan”)
filed with the United States Bankruptcy Court (the “Bankruptcy Court”) in cases
(the “Chapter 11 Cases”) to be commenced by the Company on or before May 8, 2006
(the date the Chapter 11 Cases are commenced, the “Petition Date”), under
chapter 11 of Title 11 of the United States Code (11 U.S.C. §§ 101 et seq. (as
amended, the “Bankruptcy Code”)) which Plan and the disclosure statement (as
amended, modified or supplemented from time to time with the prior consent of
the Ad Hoc Committee, the “Disclosure Statement”) in connection with the Plan
shall be consistent with this non-binding term sheet.

Treatment of Claims and Interests under the Plan

 

DIP Financing    The terms of the DIP Financing are fully set forth in the DIP
Term Sheet. $50 million of DIP Financing provided by the holders of the 6.50%
Secured Notes (the “Senior Note Lenders”) shall be repaid on the effective date
of a Plan by the Rights Offering (as defined below). Loan Agreement Claims   
Subject to review of the validity and perfection of liens and security interests
of the lenders under the Loan Agreement (the “Senior Credit Lenders”) by the
Creditors’ Committee, the claims arising from the Loan Agreement shall, to the
extent not repaid during the pendency of the Chapter 11 Cases shall be paid in
full in cash on the effective date of a Plan. 6.50% Secured Notes and 11.75%
Secured Notes Claims   

Holders of claims on account of the 6.50% Secured Notes and the 11.75% Secured
Notes shall receive (a) 2,500,000 shares of newly issued common stock of
Reorganized SGI (the “Distribution Common Stock”) constituting 25% of the New
Common Stock (as defined below) and (b) 7,500,000 Rights (as defined below) to
purchase one share of New Common Stock (as defined below).

 

The aggregate shares (the “New Common Stock”) of the Distribution Common Stock
and the Rights Offering Common Stock (as defined below) shall constitute 100% of
the outstanding equity of Reorganized SGI, subject to dilution for the
Overallotment Shares (as defined below) and the Management Incentive Plan (as
defined below). The aggregate number of shares of New Common Stock of
Reorganized SGI shall initially be 10,000,000 without dilution for the
Overallotment Shares (as defined below) and 11,125,000 shares assuming exercise
of 100% of the Overallotment Shares (as defined below).

 

2



--------------------------------------------------------------------------------

General Unsecured Claims    “General Unsecured Claims” means allowed general
unsecured claims of the Company, but excluding (i) claims in connection with the
Cray Unsecured Debentures and (ii) any deficiency claims on account of the 6.50%
Secured Notes and the 11.75% Secured Notes. Holders of General Unsecured Claims
shall receive their pro rata share of $1.5 million. Cray Unsecured Debentures   
The subordination of the Cray Unsecured Debentures shall be enforced and holders
of Cray Unsecured Debentures shall receive no recovery. Equity Interests   
Holders of equity interests in SGI shall receive no recovery and all equity
interests in SGI shall be cancelled.

Additional Provisions of Plan

 

Rights Offering   

Rights Offering. Pursuant to an election to be made in conjunction with voting
on the Plan (the “Rights Offering”), the holders of the 6.50% Secured Notes and
the 11.75% Secured Notes shall have the right to purchase (each, a “Right” and,
together, the “Rights”) on the effective date of a Plan, on a ratable basis,
7,500,000 shares of New Common Stock (the “Rights Offering Common Stock”) in
consideration for $6.67 per share (the “Rights Offering Price”).

 

Rights Offering Commitment. In accordance with the terms and subject to the
conditions of a purchase agreement in form and substance acceptable to the
Senior Note Lenders in their sole discretion (the “Rights Offering Common Stock
Purchase Agreement”), the Senior Note Lenders shall commit (the “Rights Offering
Commitment”) to purchase at the Rights Offering Price, the aggregate shares of
the Rights Offering Common Stock not otherwise purchased in the Rights Offering,
the allocation of which shall be agreed upon among the Senior Note Lenders.

 

Commitment Fee. In exchange for the Rights Offering Commitment, the Senior Note
Lenders shall receive a commitment fee equal to $1,000,000.

 

3



--------------------------------------------------------------------------------

   Over-Allotment Rights. In exchange for the Rights Offering Commitment, the
Senior Note Lenders shall receive the right (but shall have no obligation) to
purchase at the Rights Offering Price 1,125,000 shares comprising 15% of the
Rights Offering Common Stock (the “Overallotment Shares”), the allocation of
which shall be agreed upon among the Senior Note Lenders. Public/Private    To
be agreed in the sole discretion of the Senior Note Lenders.
Trading/Registration Rights   

•      Newly-issued common stock of Reorganized SGI to be freely-tradable
pursuant to section 1145 of the Bankruptcy Code.

 

•      Registration Rights. On the effective date of the Plan, Reorganized SGI
shall enter into a registration rights agreement (the “Registration Rights
Agreement”) with any holders that will own greater than 9% of the outstanding
New Common Stock upon the effective date of the Plan pursuant to which
Reorganized SGI shall agree to register the resale of the shares of New Common
Stock issued to any such holders in accordance with the requirements of the
Securities Act of 1933, as amended. The Registration Rights Agreement shall
provide that any holder owning greater than 9% of the outstanding New Common
Stock upon the effective date of the Plan shall be entitled to two (2) demand
rights and unlimited piggyback registration rights.

Exit Facility    A term loan facility and a revolving loan/letter of credit
facility (the “Exit Facility”), the total of which shall not exceed $100 million
or such other amount as the Company and the Ad Hoc Committee deem appropriate
and necessary, shall be made available to the Reorganized Company by one or more
lenders on terms and conditions acceptable to the Reorganized Company and the Ad
Hoc Committee. Management Incentive Plan    On or as soon as reasonably
practicable after the effective date of the Plan, a management incentive plan
(the “Management Incentive Plan”) shall be implemented to reserve for designated
members of senior management of the Reorganized Company equity interests
(including restricted common stock and/or options) in Reorganized SGI. The
Management Incentive Plan shall be in form and substance acceptable to both the
Company and the Ad Hoc Committee. Corporate Governance    On the effective date
of the Plan, the Board of Directors of Reorganized SGI shall be comprised of
five (5) members which shall be selected by the Ad Hoc Committee.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

[U.S. Subsidiaries to File

Chapter 11 Petitions]

 

Name

  

Incorporated

  

Street Address

Silicon Graphics, Inc.    DE    1500 Crittenden Lane, Mountain View, California,
94043-135 Silicon Graphics Federal, Inc.    DE    1500 Crittenden Lane, Mountain
View, California, 94043-135 Silicon Graphics World Trade Corporation    DE   
1500 Crittenden Lane, Mountain View, California, 94043-135 Silicon Graphics Real
Estate, Inc.    DE    1500 Crittenden Lane, Mountain View, California, 94043-135
Silicon Studio, Inc.    DE    1500 Crittenden Lane, Mountain View, California,
94043-135 ParaGraph International, Inc.    CA    1500 Crittenden Lane, Mountain
View, California, 94043-135 WTI Development, Inc.    CA    1500 Crittenden Lane,
Mountain View, California, 94043-135 Cray Research, LLC    DE    1500 Crittenden
Lane, Mountain View, California, 94043-135 Cray Financial Corporation    DE   
1500 Crittenden Lane, Mountain View, California, 94043-135 Cray Research India
Ltd.    DE    1500 Crittenden Lane, Mountain View, California, 94043-135 Cray
Research International, Inc.    DE    1500 Crittenden Lane, Mountain View,
California, 94043-135 Cray Research America Latina Ltd.    DE    1500 Crittenden
Lane, Mountain View, California, 94043-135 Cray Research Eastern Europe Ltd.   
DE    1500 Crittenden Lane, Mountain View, California, 94043-135 Cray
Asia/Pacific, Inc.    DE    1500 Crittenden Lane, Mountain View, California,
94043-135



--------------------------------------------------------------------------------

EXHIBIT C

[DIP Financing Commitment Letter]



--------------------------------------------------------------------------------

[DIP LENDERS]

May 5, 2006

Silicon Graphics, Inc.

1500 Crittenden Lane

Mountain View, CA 94043

Ladies and Gentlemen:

We are pleased to inform you that the undersigned lenders, on behalf of one or
more investment funds managed by each of us (collectively, the “DIP Lenders”),
have approved and hereby commit, severally on behalf of the fund(s) managed by
us, but not jointly, to provide as set forth on Schedule 1 hereto a debtor in
possession term loan facility (the “DIP Facility”) in an amount equal to
$70,000,000.00 to Silicon Graphics, Inc., a Delaware corporation (“SGI”), and
its subsidiaries (together with SGI, each a “Borrower” and, collectively, the
“Borrowers”) in connection with the possible chapter 11 cases (the “Chapter 11
Cases”) to be commenced by the Borrowers and certain of their affiliates in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) on or about May 9, 2006 (the “Proposed Petition Date”) to
provide working capital (i) to operate the Borrowers’ business, (ii) to develop
and effectuate a joint chapter 11 plan of reorganization agreed to by the DIP
Lenders for the Borrowers in the Chapter 11 Cases (the “Plan”) in accordance
with that certain Plan Term Sheet, dated as of the date hereof (the “Plan Term
Sheet”), and (iii) upon entry of the Final Order to refinance $20,000,000 of the
existing secured indebtedness pursuant to that certain Third Amended and
Restated Credit Agreement, dated as of October 24, 2005, among SGI, Silicon
Graphics Federal, Inc., Silicon Graphics World Trade Corporation, Wells Fargo
Foothill, Inc., as Agent and Lender, and Ableco Finance LLC (the “Existing
Facility”) on the terms and subject to the conditions set forth below and in the
appendix attached hereto. In addition, the DIP Lenders hereby commit, severally,
but not jointly, to provide as set forth on Schedule 2 hereto up to $85,000,000
in connection with, and as part of, a $130,000,000 refinancing of the Existing
Facility and the DIP Facility within 30 days of the Proposed Petition Date
pursuant to the terms and conditions set forth herein.

As security for the payment and performance of the DIP Facility, each Borrower
agrees to grant or cause to be granted to the DIP Lenders, with the requisite
approval of the Bankruptcy Court, a continuing security interest pursuant to 11
U.S.C. §§ 364 (c) and (d) in and to all property of such Borrower, including,
without limitation, all personal property, real property, fixtures and equity
securities owned by such Borrower, in each case, whether now or hereafter
existing or now or hereafter acquired and wherever located. The commitment of
the DIP Lenders hereunder is subject to the entry of an interim and a final
order approving the DIP Facility, each in a form acceptable to the DIP Lenders
in their sole discretion (collectively, the “Orders”). In addition, the
commitment hereunder the DIP Lenders’ obligations to make the loans pursuant to
the DIP Facility shall terminate immediately without further notice unless the
Plan, incorporating the terms and conditions set forth in the Plan Term Sheet
and otherwise reasonably acceptable to the DIP Lenders shall be filed on or
before the 30th day after the Proposed Petition Date.

 

24



--------------------------------------------------------------------------------

Silicon Graphics, Inc.

May 5, 2006

Page 2

 

Additional terms and conditions applicable to the DIP Facility, including,
without limitation, payment of the Commitment Fee1 within one (1) business day
of the date hereof, are set forth in the Summary of Terms attached hereto as
Appendix I and Annex I. Appendix I and Annex I are incorporated herein by
reference and are part of this commitment letter (the “Commitment Letter”).

The commitment of the DIP Lenders hereunder is subject to the satisfaction of
each of the following conditions precedent in a manner acceptable to the DIP
Lenders: (a) the accuracy and completeness of all representations that any
Borrower or any of its affiliates makes to the DIP Lenders, and the Borrowers’
compliance with the terms of this Commitment Letter, (b) the negotiation,
execution and delivery of definitive documentation for the DIP Facility
consistent with this Commitment Letter and the entry of the Orders and otherwise
satisfactory to the DIP Lenders (c) no change, occurrence or development shall
have occurred or become known to the DIP Lenders that could reasonably be
expected to have a material adverse effect on the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of any Borrower other than the commencement of the Chapter 11 Cases
and (d) the commencement of the Chapter 11 Cases no later than the Proposed
Petition Date.

Each Borrower hereby represents, warrants and covenants, jointly and severally,
that (a) all information, which has been or is hereafter made available to the
DIP Lenders by any Borrower or any of their representatives in connection with
any aspect of the DIP Facility taken together (the “Information”) is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading; and (b) all
financial projections, including without limitation all forecasts and budgets,
concerning any Borrower that have been or are hereafter made available to the
DIP Lenders by any Borrower or any of their representatives (the “Projections”)
have been or will be prepared in good faith based upon reasonable assumptions.
Each Borrower agrees to supplement the Information and the Projections from time
to time until the date of the borrowing under the DIP Facility so that the
representation, warranty and covenant in the immediately preceding sentence is
correct on such date.

By executing this Commitment Letter, each Borrower agrees, jointly and
severally, to reimburse the DIP Lenders from time to time on demand for all
reasonable out-of-pocket fees, costs and expenses of the DIP Lenders and its
advisors (including, without limitation, mortgage recording fees and other
recording taxes or fees, title insurance costs, survey costs, any fees or
expenses associated with travel and other costs relating to any filings,
searches, appraisals or examinations conducted in connection with the credits
extended or any collateral therefor, reasonable fees, disbursements and other
charges of [COUNSEL], as counsel to the DIP Lenders, and of local counsel to the
DIP Lenders if necessary, the allocated costs of accounting, consulting,
brokerage and other similar professional fees or expenses, reasonable expenses
in connection with periodic collateral/financial control field examinations, the
monitoring of assets, enforcement of rights and publicity, and other
miscellaneous disbursements) and

--------------------------------------------------------------------------------

1 All capitalized terms not expressly defined herein have the meanings ascribed
to them in the Summary of Terms hereto as Appendix I.



--------------------------------------------------------------------------------

Silicon Graphics, Inc.

May 5, 2006

Page 3

 

such fees, costs and expenses shall be payable by the Borrowers on demand
whether or not the transactions contemplated by this Commitment Letter are
consummated.

Each Borrower hereby agrees that the Borrowers shall jointly and severally
indemnify and hold harmless each of the DIP Lenders and each of their affiliates
and each of the respective officers, directors, members, partners, employees,
agents, advisors, attorneys and representatives of each (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and disbursements of
counsel, financial advisors and consultants), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense in connection
therewith), in each case arising out of or in connection with or by reason of
this Commitment Letter, any aspect of the DIP Facility, the loan documentation
or any of the transactions contemplated hereby or thereby, or any actual or
proposed use of the proceeds of the DIP Facility, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceedings to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrowers, any of
their directors, security holders or creditors, an Indemnified Party or any
other person, or an Indemnified Party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. The Borrowers
further agree that no Indemnified Party shall have any liability (whether direct
or indirect, in contract, tort, or otherwise) to the Borrowers or any of their
security holders or creditors for or in connection with the this Commitment
Letter, any aspect of the DIP Facility, the loan documentation or any of the
transactions contemplated hereby or thereby, except for direct damages (as
opposed to special, indirect, consequential or punitive damages (including,
without limitation, any loss of profits, business or anticipated savings))
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. It is further agreed that the DIP Lenders shall only have
liability to the Borrowers (as opposed to any other person or entity), and that
such liability shall only arise to the extent damages have been caused by a
breach of the DIP Lenders’ obligations hereunder to negotiate in good faith
definitive documentation for the DIP Facility on the terms set forth herein, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

The provisions of the immediately preceding two paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the DIP
Facility shall be executed and delivered, and notwithstanding the termination of
this Commitment Letter or any commitment or undertaking of the DIP Lenders
hereunder.

This Commitment Letter may be executed in counterparts each of which, taken
together, shall constitute an original. Delivery of an executed counterpart of
this Commitment Letter by telecopier or facsimile shall be effective as delivery
of a manually executed counterpart thereof.

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York. EACH BORROWER AND THE DIP LENDERS HEREBY
IRREVOCABLY WAIVE



--------------------------------------------------------------------------------

Silicon Graphics, Inc.

May 5, 2006

Page 4

 

ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER, THE TRANSACTION CONTEMPLATED HEREBY OR THE ACTIONS OF
THE DIP LENDERS IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

This Commitment Letter embodies the entire agreement and understanding among the
DIP Lenders, the Borrowers and their affiliates with respect to the DIP Facility
and supersedes all prior agreements, term sheets and understandings relating to
the specific matters hereof and thereof. However, please note that the terms and
conditions of the commitment of the DIP Lenders hereunder are not limited to
those set forth herein. Those matters that are not covered or made clear herein
are subject to mutual agreement of the parties. No party has been authorized by
the DIP Lenders to make any oral or written statements that are inconsistent
with this Commitment Letter.

This Commitment Letter is not assignable by any Borrower without the DIP
Lenders’ prior written consent and is intended to be solely for the benefit of
the parties hereto and the Indemnified Parties.

This Commitment Letter and all commitments and undertakings of the DIP Lenders
hereunder will expire at 5:00 p.m. (New York City time) on May 5, 2006 unless
each Borrower executes this Commitment Letter and returns it to the DIP Lenders
prior to that time and the Commitment Fee has been paid in full to the DIP
Lenders on the same day. Thereafter, all commitments and undertakings of the DIP
Lenders hereunder will expire on May 12, 2006, unless the closing of the DIP
Facility occurs on or prior thereto.

[Signature Pages Follow.]



--------------------------------------------------------------------------------

Very truly yours,

 

[DIP LENDER]

 

By: [DIP LENDER]

 

 

By:

 

Its:

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

[DIP LENDER]

 

By: [DIP LENDER]

 

 

By:

 

Its:

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

[DIP LENDER]

 

By: [DIP LENDER]

 

 

By:

 

Its:

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

The terms and conditions of this commitment are approved and accepted as stated
herein without amendment or modification on this              day of May 2006.

 

SILICON GRAPHICS, INC.

By:                                         
                                                        

Name:

 

Title:

 

SILICON GRAPHICS FEDERAL, INC.

By:                                         
                                                        

Name:

 

Title:

 

SILICON GRAPHICS WORLD TRADE

CORPORATION

By:                                         
                                                        

Name:

 

Title:

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

Schedule 1

DIP Facility

 

Lender

   Commitment  

[DIP LENDER]

   $ [XXXX ]

[DIP LENDER]

   $ [XXXX ]

[DIP LENDER]

   $ [XXXX ]

Total:

   $ 70,000,000.00  



--------------------------------------------------------------------------------

Schedule 2

Potential $130,000,000 Replacement DIP Facility

 

Lender

   Commitment  

[DIP LENDER]

   $ [XXXX ]

[DIP LENDER]

   $ [XXXX ]

[DIP LENDER]

   $ [XXXX ]

Total:

   $ 85,000,000.00  



--------------------------------------------------------------------------------

Appendix I

SILICON GRAPHICS, INC.

Summary of Terms

 

Borrowers

   Silicon Graphics, Inc. (“SGI”) and certain of its subsidiaries (together with
SGI, “Borrowers”) on a joint and several basis which are presently borrowers
under that certain Third Amended and Restated Credit Agreement, dated as of
October 24, 2005 (the “Existing Credit Agreement”), by and between, SGI, Silicon
Graphics Federal, Inc., Silicon Graphics World Trade Corporation, on the one
hand, and Wells Fargo Foothill, Inc. (“WFF”), as Agent and Lender, and Ableco
Finance LLC (“Ableco” and when taken together with WFF, the “Existing Senior
Lenders”)

Lenders

  

One or more funds and accounts managed by [DIP LENDER], one or more funds and
accounts managed by [DIP LENDER], one or more funds and accounts managed by [DIP
LENDER], and such additional funds and accounts managed by other members of the
ad hoc committee (the “Ad Hoc Committee”) of the holders of the 6.50% Senior
Secured Convertible Notes due 2009 (collectively, the “DIP Lenders” with the
allocation of such amounts provided by the DIP Lenders to be agreed to among the
DIP Lenders).

 

The commitments of the DIP Lenders shall be several and not joint.

The Facilities

  

In accordance with the terms and subject to the conditions of a postpetition
financing agreement (the “Postpetition Financing Agreement”), the DIP Lenders
shall make available to the Borrowers, pursuant to the Commitments set forth in
Schedule 1, a term loan in the aggregate principal amount equal to $70,000,000
(the “DIP Financing”).

 

Subject to the satisfaction of the Conditions to Each Advance (discussed below),
the DIP Financing shall be made available in the following tranches (each, an
“Advance”):

 

•      $10 million shall be made available on the Closing Date;

 

•      $5 million shall be made available on May 12, 2006;

 

1



--------------------------------------------------------------------------------

  

 

•      $5 million shall be made available on May 19, 2006;

 

•      $3 million shall be made available on May 26, 2006;

 

•      $32 million shall be made available upon the entry of the Final Order;

 

•      $10 million shall be made available on June 30, 2006; and

 

•      The balance shall be made available on July 14, 2006.

 

The DIP Financing and the Advances thereunder shall be subject to, among other
things, the entry by the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) of an interim order and a final
order finally and unconditionally approving the Postpetition Financing Agreement
and the DIP Financing pursuant to section 364 of chapter 11 of Title 11 of the
United States Code (11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy
Code”)) on terms and conditions satisfactory to the DIP Lenders in their sole
discretion (the “Final Order”).

Closing Date    The first date practicable following the entry of an interim
order by the Bankruptcy Court approving the DIP Financing on terms and
conditions satisfactory to the DIP Lenders in their sole discretion (the
“Interim Order”), anticipated to be on or prior to May 12, 2006. Interest Rate
   The DIP Financing will bear interest at a rate equal the greater of (i) to
the prime rate of interest (calculated daily as reported in The Wall Street
Journal) plus 7.00% and (ii) 250 basis points above the highest rate to be paid
in cash in effect from and after the Petition Date under the Existing Facility.
Default Interest Rate    During the continuance of an Event of Default (as
defined in the loan documentation), the DIP Financing in each case will bear
cash interest at an additional 2.0% per annum, calculated on an 360-day and
actual days-elapsed basis. Commitment Fee    A commitment fee equal to 0.75% of
the maximum principal amount of the DIP Financing in each case will be earned
and due and payable to the DIP Lenders on the same day as the issuance of one or
more commitment letters by the DIP Lenders.

 

2



--------------------------------------------------------------------------------

  

If the Commitment Fee is not paid for any reason, including without limitation
the failure to deliver the foregoing consent, the Commitment shall terminate
accordingly without cost or obligation of any kind to the DIP Lenders.

 

The Commitment Fee payable hereunder shall be credited toward any other
commitment fee payable to the DIP Lenders in connection with any replacement
debtor in possession financing facility in the approximate amount of
$130,000,000 for the Borrowers in which the DIP Lenders issues one or more
commitments superceding or replacing the Commitment issued hereunder.

Closing Fee

   A closing fee equal to 1.50% of the maximum principal amount of the DIP
Financing in each case will be earned and due and payable to the DIP Lenders on
the Closing Date.

Termination Fee

  

A termination fee equal to 5.00% of the maximum principal amount of the DIP
Financing will be earned and due and payable to the DIP Lenders on the
Termination Date, if:

 

(i) the joint chapter 11 plan of reorganization agreed to by the Ad Hoc
Committee (as amended, modified or supplemented from time to time with the prior
consent of the Ad Hoc Committee, the “Plan”) is not confirmed by the Bankruptcy
Court on or before the date that is 135 days from the date (the “Confirmation
Deadline”) on which the in the chapter 11 cases of SGI and its subsidiaries (the
“Chapter 11 Cases”) will be commenced in the Bankruptcy Court (the “Petition
Date”) (unless extended by the DIP Lenders in their sole discretion);

 

(ii) the Plan is not consummated on or before thirtieth (30th) day after the
Confirmation Deadline; or

 

(iii) the Borrowers for any reason abandon or terminate their efforts to confirm
the Plan;

 

provided, however, that the Termination Fee will not become due and payable if
(x) the Plan is not confirmed prior to the Confirmation Deadline solely because
the Plan is not accepted under 11 U.S.C. § 1126(c) by the class containing the
secured claims of the holders of the 6.50% Senior Secured Convertible Notes due
2009 (the “6.50% Secured Notes”) or (y) the Plan is not confirmed because the
DIP Lenders have elected to exercise remedies after the occurrence of an Event
of Default.

 

3



--------------------------------------------------------------------------------

Priority

   In addition to the priority with respect to the Collateral set forth below,
all amounts owing by the Borrowers under the DIP Financing in respect thereof at
all times will constitute allowed super-priority administrative expenses claims
in the Chapter 11 Cases having priority over all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, subject
only to the Carve-Out (as defined below), provided that such superpriority
administrative expense claims shall also be subject to the super-priority
administrative expenses claims granted by the Bankruptcy Court in connection
with the provision of adequate protection granted to the Existing Senior Lenders
and as are reasonably acceptable to the DIP Lenders.

Collateral

   All amounts owing by the Borrowers will be secured pursuant to sections
364(c) and section 364 (d) of the Bankruptcy Code (it being acknowledged and
understood that any such priming in respect of the 11.75% Senior Secured Notes
(as defined below) will be effective upon entry of the Final Order) by a first
priority perfected priming security interest in, and lien on, substantially all
of the assets (tangible, intangible, real, personal or mixed) of the Borrowers,
whether now owned or hereafter acquired, including, without limitation,
accounts, inventory, equipment, capital stock in subsidiaries, investment
property, instruments, chattel paper, real estate, leasehold interests,
contracts, patents, copyrights, trademarks, causes of action, including
avoidance actions, and other general intangibles, and all products and proceeds
thereof, subject only to (i) such valid and enforceable liens of record as of
the date of the commencement of the Chapter 11 Cases as are acceptable to the
DIP Lenders, (ii) the Carve-Out (as defined below) for professional fees, and
(iii) the liens and replacement liens granted to the Existing Senior Lenders.
Adequate Protection in respect of Primed Liens    As adequate protection for any
actual diminution in value of their liens by reason of, among other things, the
priming by the liens securing the DIP Financing of the liens securing the 6.50%
Secured Notes and the 11.75% Senior Secured Notes due 2009 (the “11.75% Secured
Notes”), holders of the 6.50% Secured Notes and the 11.75% Secured Notes, in
each case, shall receive (x) allowed super-priority administrative expense
claims in the Chapter 11 Cases having priority over all administrative expenses
of

 

4



--------------------------------------------------------------------------------

   the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and
(y) replacement liens on all assets of the and certain of its subsidiaries
(together with SGI, the “Company”) which super-priority administrative expenses
claims and replacement liens shall be junior only to the super-priority
administrative expense claims and replacement liens of the Existing Senior
Lenders and the DIP Lenders. In addition, holders of the 6.50% Secured Notes
shall receive reimbursement of all reasonable fees and expenses of the legal
counsel and financial advisor to the Ad Hoc Committee. In addition, the trustee
for the 6.50% Secured Notes and the 11.75% Secured Notes shall receive
reimbursement of all reasonable fees and expenses of its legal counsel. Term   
The period from the Closing Date to the earliest to occur of (i) the date that
is 180 days after the Closing Date, (ii) the effective date of the Plan in the
Chapter 11 Cases, (iii) the date of the occurrence of an Event of Default under
the DIP Financing, (iv) the date of any decision by the board of directors of
any Borrower to proceed with the sale or liquidation of any Borrowers or any
other transaction or plan other than the Plan in the Chapter 11 Cases without
the consent of all of the DIP Lenders, or (v) the date the Borrowers pay all of
the DIP Lenders in full and terminate the DIP Financing (such earliest date, the
“Termination Date”). Mandatory Repayments    Substantially similar to the
Existing Credit Agreement, including, without limitation, mandatory repayments
of the DIP Financing shall be required in an amount equal to (i) 100% of the net
sale proceeds from all asset sales outside the ordinary course of business
(after required payments to prior lien holders) and (ii) 100% of insurance and
condemnation proceeds received by the Borrowers (after required payments to
prior lien holders). Conditions Precedent to Closing   

The loan documentation in respect of the DIP Financing will contain the
following conditions precedent to closing as well as other customary conditions
precedent to closing as determined by the DIP Lenders and as set forth in the
Existing Loan Agreement:

 

•      All documentation (including, without limitation, the Postpetition
Financing Agreement) shall be in form and substance satisfactory to the DIP
Lenders and their counsel in their sole discretion.

 

5



--------------------------------------------------------------------------------

  

 

•      The Borrowers shall have provided evidence of acceptance and approval of
the Plan Term Sheet by their Board of Directors in form and substance acceptable
to the DIP Lenders.

 

•      The Borrowers and the DIP Lenders shall have agreed upon an Approved
Budget.

 

•      The Borrowers shall have provided evidence of insurance satisfactory to
the DIP Lenders in their sole discretion, naming the DIP Lenders as additional
insured and loss payee.

 

•      All fees and expenses (including reasonable fees and expenses of counsel)
required to be paid to the DIP Lenders on or before the Closing Date shall have
been paid in full.

 

•      All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the DIP Financing (including, without
limitation, the Interim Order containing the Terms of Adequate Protection for
Existing Senior Lenders attached hereto as Annex I) and the “first day”
applications and motions and forms of orders shall be in form and substance
satisfactory to the DIP Lenders in their sole discretion.

 

•      Except for the filing of the Chapter 11 Cases, there shall have occurred
no material adverse effect on any of (i) the operations, performance, prospects,
business, assets, properties, or condition (financial or otherwise) of any
Borrowers, based on information provided by the Borrowers to the DIP Lenders
since December 31, 2005, (ii) the ability of the Borrowers to perform all of its
obligations under the loan documentation or (iii) the ability of the DIP Lenders
to enforce the loan documentation (any of the foregoing being a “Material
Adverse Change”).

 

6



--------------------------------------------------------------------------------

  

•      All governmental and third party consents and approvals necessary in
connection with the DIP Financing and the transactions contemplated thereby
shall have been obtained and shall remain in effect.

 

•      The Borrowers shall provide customary representations and warranties,
provided that such representations and warranties shall be made only as to
circumstances existing as of the Closing Date.

 

•      Such other conditions precedent as are customary for the extension of
loans of the type extended under the DIP Financing.

Conditions to Each Advance

  

On the Closing Date and the funding date of any advance the following conditions
precedent shall have been satisfied:

 

•      There shall exist no default under the loan documents.

 

•      The representations and warranties of the Borrowers shall be true and
correct immediately prior to, and after giving effect to, funding, except to the
extent that any such representation or warranty expressly relates only to an
earlier date, in which case such representations and warranties shall be true
and correct on such earlier date.

 

•      The making of such advance shall not violate any requirement of
applicable law and shall not be enjoined, temporarily, preliminarily or
permanently by any governmental authority.

 

•      No Material Adverse Change shall have occurred.

 

•      The Bankruptcy Court shall have entered an Interim Order or Final Order,
as applicable, in form and substance satisfactory to the DIP Lenders, including
with respect to the adequate protection granted to the Existing Senior Lenders
(according to the terms and conditions set forth in Annex 1 hereto), in their
sole discretion, which order shall be in full force and effect

 

7



--------------------------------------------------------------------------------

  

and shall not have been reversed, vacated or stayed and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
the DIP Lenders (which consent may be withheld in their sole discretion) (i)
authorizing and approving the Postpetition Financing Agreement and the
transactions contemplated thereby, including, without limitation, the granting
of the super-priority status, security interests and liens, and the payment of
all fees referred to herein, and (ii) lifting the automatic stay to permit the
Borrowers to perform their obligations under the loan documents and the DIP
Lenders to exercise their rights and remedies with respect to the DIP Financing
provided that the DIP Lenders shall provide the Borrowers with five (5) business
days prior written notice before exercising right and remedies.

 

•      Such other conditions precedent as are customary for the extension of
loans of the type extended under the DIP Financing.

Use of Proceeds

   The proceeds of the DIP Financing shall be used for (i) the post-petition and
other agreed operating expenses of the Borrowers and other costs and expenses of
administration of the Chapter 11 Cases in accordance with the Approved Budget
and (ii) the repayment of approximately $20,000,000 of the outstanding loans
under the Existing Loan Agreement.

 

8



--------------------------------------------------------------------------------

Carve Out

  

The Carve-Out shall mean sums having priority ahead of the super priority claims
and liens securing the DIP Financing for (i) the payment of any unpaid fees
payable to the United States Trustee pursuant to 28 U.S.C. §1930 and (ii) the
payment of unpaid claims (whether then or subsequently allowed) for fees and
expenses incurred by professionals retained by an order of the Bankruptcy Court,
including (x) fees and expenses actually incurred prior to the occurrence of an
Event of Default, and (y) fees and expenses incurred after the occurrence of an
Event of Default up to $1,500,000 (the “Professional Expense Cap”); provided,
that any payments actually made to such professionals under sections 330 or 331
of the Bankruptcy Code or any other provision of the Bankruptcy Code or order of
the Bankruptcy Court after the occurrence of an Event of Default (and during the
continuance of such an Event of Default) shall reduce the Professional Expense
Cap on a dollar-for-dollar basis (the amounts specified in clauses (i) and (ii)
including the limitations therein, collectively, the “Carve-Out”).

 

The post-petition liens and security interests and the administrative priority
claims of the DIP Lenders shall be senior to and no proceeds of the DIP
Financing nor any collateral granted thereunder (nor proceeds thereof) may be
used to pay, any and all claims for services rendered by any of the
professionals retained by the Borrowers or any official committee in connection
with the investigation of (other than by the Creditors’ Committee, subject to a
cap approved by the DIP Lenders), assertion of or joinder in any claim,
counterclaim, action, proceeding, application, motion, objection, defense or
other contested matter against the Existing Senior Lenders and the DIP Lenders.

Representations and Warranties    The loan documentation will contain
representations and warranties customary for facilities of this size, type and
purpose and substantially similar to those set forth in the Existing Loan
Agreement. Affirmative Covenants    The loan documentation will contain
affirmative covenants customary for facilities of this size, type and purpose
and substantially similar to those set forth in the Existing Loan Agreement,
including, without limitation, a covenant that the Borrowers agree to use their
best efforts to refinance the Postpetition Financing Agreement and the Existing
Credit

 

9



--------------------------------------------------------------------------------

   Agreement with a $130,000,000 permanent post-petition financing agreement
(the “Permanent Postpetition Financing Agreement”), of which $85,000,000 shall
be funded by the DIP Lenders, upon the entry of the Final Order on terms and
conditions satisfactory to the DIP Lenders in their sole discretion. Negative
Covenants    The loan documentation will contain negative covenants customary
for facilities of this size, type and purpose and substantially similar to those
set forth in the Existing Loan Agreement. Financial Covenants   

The loan documentation will contain the following financial covenants:

 

•      Domestic receipts shall not be less than (i) 95% of the amounts set forth
in the Approved Budget for the three-month period ending May 26, 2006, (ii) 90%
of the amounts set forth in the Approved Budget for the three-month period
ending June 30, 2006; and (iii) 85% of the amounts set forth in the Approved
Budget for the three-month period ending July 31, 2006 and for the three-month
periods ending on the last day of each month thereafter,

 

•      total revenue for the three-month period ending June 30, 2006 and the
three-month period ending on the last day of each month thereafter shall be no
less than $100,000,000;

 

•      (i) net cash flow for the weeks ending May 12, May 19, May 26 and June 2,
2006 on a cumulative basis from May 5, 2006 shall not have a negative variance
of more than 15% from the amount reflected in the Approved Budget and (ii) net
cash flow for the week ending June 9, 2006 and each week thereafter on a
cumulative basis from May 5, 2006 shall not have a negative variance of more
than 10% from the amount reflected in the Approved Budget; and

 

•      on and after the date of the entry of the Final Order, (i) the sum of
domestic cash plus availability under the DIP Facility shall be at no time less
than $10,000,000; provided, however, that from August 14, 2006 through September
15, 2006, such amount shall be reduced to

 

10



--------------------------------------------------------------------------------

  

$7,500,000 and (ii) the sum of global cash plus availability under the DIP
Facility shall be at no time less than $25,000,000.

Events of Default

  

The loan documentation will contain events of default customary for facilities
of this size, type and purpose (substantially similar to those set forth in the
Existing Loan Agreement) and the following, among others, to be determined by
the DIP Lenders:

 

•      failure of the Bankruptcy Court to enter the Interim Order on or before
May 12, 2006;

 

•      failure of the Bankruptcy Court to enter a Final Order acceptable to
Lenders in their sole discretion within 30 days of the Closing Date;

 

•      dismissal of any of the Chapter 11 Cases with respect to any Borrowers or
conversion of any of the Chapter 11 Cases to a Chapter 7 case or the sale of
substantially all of the assets of any Borrowers;

 

•      failure of the Borrowers to have the exclusive right to file a plan in
the Chapter 11 Cases;

 

•      appointment of a chapter 11 trustee or examiner with expanded powers or
other person with expanded powers in any of the Chapter 11 Cases;

 

•      granting of relief from the automatic stay to permit foreclosure on the
material assets of any Borrowers;

 

•      reversal, vacation or stay of the effectiveness of either the Interim
Order or the Final Order;

 

•      failure of liens or super-priority claims granted with respect to the DIP
Financing to be valid, perfected and enforceable in all respects;

 

•      failure of the Borrowers to file the Plan and the disclosure statement
that accompanies the Plan (as amended, modified or supplemented from time to
time with the prior consent of the Ad Hoc Committee, the “Disclosure Statement”)
on terms and conditions consistent with the Plan Term Sheet and otherwise

 

11



--------------------------------------------------------------------------------

  

reasonably acceptable to the DIP Lenders in their sole discretion on or before
the date that is 30 days from the Petition Date; provided that, in the event
that the DIP Lenders do not deliver, prior to the fifth (5th) business day
following the Petition Date, the consent of a majority in interest of the
holders of the 6.50% Secured Notes to the liens and superpriority claims granted
to the DIP Lenders as proposed in this Commitment Letter, the deadline for the
filing of the Plan and the Disclosure Statement shall be extended to within 35
days of the Closing Date;

 

•      Borrowers’ modification or consent to any modification of the Plan, in
each case, without the prior agreement of the DIP Lenders;

 

•      failure of the Bankruptcy Court to enter an order approving the
Disclosure Statement on or before the date that is 75 days from the Petition
Date;

 

•      failure (i) of the Bankruptcy Court to enter an order confirming the Plan
on or before the Confirmation Deadline (unless extended by the DIP Lenders in
their sole discretion) or (ii) of the Borrowers to use best efforts to confirm
the Plan from and after the entry of an order approving the Disclosure
Statement;

 

•      failure of the effective date of the Plan to occur on or before the date
that is 30 days from the date upon which the order is entered confirming the
Plan; and

 

•      failure of the DIP Financing to be repaid in full on or before the date
that is 180 days from the Closing Date.

Approved Budget

   The Borrowers and the DIP Lenders shall agree upon a budget (the “Approved
Budget”) prior to commencement of the Chapter 11 Cases projecting operations for
26 weeks (“Budget Period”) in form and substance satisfactory to the DIP Lenders
in their sole discretion. On a weekly basis, the Borrowers shall provide to the
DIP Lenders an updated budget for the Budget Period in substantially the same
format as the previous budget, which upon acceptance by the DIP Lenders in their
sole discretion, shall become the Approved Budget; provided, however, that a new
budget may be effectuated at any time with the prior written consent of the DIP
Lenders.

 

12



--------------------------------------------------------------------------------

   The Borrowers shall provide the DIP Lenders with a variance report reflecting
the actual cash receipts and disbursements for each four week period within
seven (7) days after the end of such four-week period, and showing the
percentage variance of actual receipts and disbursements from those reflected in
the Approved Budget for such period.

Indemnification

   The Borrowers shall jointly and severally indemnify and hold harmless each of
the DIP Lenders and each of their affiliates and each of the respective
officers, directors, members, partners, employees, agents, advisors, attorneys
and representatives of each (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel, financial advisors and
consultants), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense in connection therewith), in each case arising out of or in
connection with or by reason of the DIP Financing, the loan documentation or any
of the transactions contemplated thereby, or any actual or proposed use of the
proceeds of the DIP Financing, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceedings to which the indemnity in this paragraph applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrowers, any of their directors, security holders
or creditors, an Indemnified Party or any other person, or an Indemnified Party
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrowers further agree that no Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort, or
otherwise) to the Borrowers or any of their security holders or creditors for or
in connection with the transactions contemplated hereby, except for direct
damages (as opposed to special, indirect,

 

13



--------------------------------------------------------------------------------

   consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.

Expenses

   The Borrowers shall jointly and severally pay all (i) out of pocket costs and
expenses of the DIP Lenders, (including, without limitation, reasonable fees and
disbursements of counsel, financial advisors and consultants) incurred in
connection with the Chapter 11 Cases, including, without limitation in
connection with the preparation, execution and delivery of the loan
documentation and the funding of the DIP Financing and any amendment or waiver
of any provision of the loan documentation and (ii) out of pocket costs and
expenses of the DIP Lenders (including, without limitation, reasonable fees and
disbursements of counsel, financial advisors and consultants) incurred in
connection with the Chapter 11 Cases, including, without limitation, in
connection with the enforcement or protection of any of their rights and
remedies under the loan documentation.

Governing Law

   State of New York

 

14



--------------------------------------------------------------------------------

Annex I

Terms of Adequate Protection for Existing Senior Lenders:

 

Existing Senior Lenders’ Agreements   

During the pendency of the Chapter 11 Cases, the Existing Senior Lenders shall:

 

1.      allow the Borrowers to use cash collateral other than any amount of cash
collateral posted as of the Petition Date in respect of letters of credit posted
under the Existing Loan Agreement;

 

2.      not seek to lift the automatic stay until the earlier of (i) the
maturity of the DIP Financing, (ii) sixty (60) days after the Petition Date if
the Borrowers have not secured a commitment for exit financing in respect of the
Chapter 11 Cases and (iii) five (5) business days after notification that the
Borrowers have violated the adequate protection order;

 

3.      waive default rate interest on a conditional basis; and

 

4.      agree (so long as they are paid in full) to marshaling of assets so that
they will allocate their claim under the Existing Loan Agreement first to any
collateral in which they have a lien, but the 6.50% Secured Notes do not, and
second to any collateral in which both the Existing Senior Lenders and the 6.50%
Secured Notes have liens.

Adequate Protection for Existing Senior Lenders   

As adequate protection for the Borrowers’ use of the Existing Senior Lenders’
cash collateral, the Existing Senior Lenders shall receive from the Borrowers:

 

A.     current cash payment of interest at the non-default rate under the
Existing Loan Agreement during the pendency of the Chapter 11 Cases;

 

B.     first priority replacement liens on all unencumbered assets of the
Company (other than avoidance actions), subject to the Carve-Out; and

 

C.     reimbursement of reasonable legal fees on a current basis.

 

15



--------------------------------------------------------------------------------

EXHIBIT D

[Litigation]

None.



--------------------------------------------------------------------------------

EXHIBIT E

INDEBTEDNESS

 

Bank

   Line Amount   

Collateral

   Cash Collateral
as of 3/31/06   

Comments

Foreign Exchange

           

Credit Suisse, Switzerland

   $ 10,000,000    Fully cash collateralized –
10% of outstanding contracts    $ 0    Credit line relates to 10% of total
outstanding – allows $100 million outstanding contracts

ING Bank, Belgium

   $ 5,000,000    Fully cash collateralized –
6% of outstanding contracts    $ 362,000    Credit line relates to 6% of total
outstanding – allows $5 million outstanding contracts

Tresorerie Rothschild, Switzerland

   $ 75,000,000    Fully cash collateralized –
Marked-to-market margin call    $ 1,081,000    Credit line relates to the total
outstanding contracts

Wells Fargo, USA

   $ 40,000,000    Reserve in WFF line of credit –
10% of outstanding contracts    $ 0    Credit line relates to the total
outstanding contracts

Merrill Lynch, USA

   $ 2,000,000    Fully cash collateralized –
10% of outstanding contracts    $ 0    Credit line relates to 10% of total
outstanding – allows $20 million outstanding contracts

Guarantee and L/C’s

           

Credit Suisse, Switzerland

   $ 10,000,000    Outstanding balance fully cash collateralized      

Barclays Bank, UK

   $ 25,000,000    Outstanding balance fully cash collateralized      



--------------------------------------------------------------------------------

Bonds:

   Amount
Outstanding1   

Collateral

   Cash Collateral
as of 3/31/06   

Comments

6 1/2% Senior Secured Convertible Notes due 2009    $ 188,578,000    Liens
pursuant to Security Agreement and described on Annex 1 to Exhibit E    $ 0   
Interest is payable on June 1 and December 1 of each year. 11 3/4% Senior
Secured Note due 2009    $ 2,386,000    Liens pursuant to Security Agreement and
described on Annex 1 to Exhibit E    $ 0    Interest is payable on June 1 and
December 1 of each year. 6 1/8% Convertible Subordinated Debentures due 2011   
$ 56,776,000       $ 0    Interest is payable on February 1 and August 1 of each
year.

Loans:

   Amount
Outstanding2   

Collateral

   Cash Collateral
as of 5/8/06   

Comments

Asset-backed credit facility due 2007            

Term Loan

   $ 30,000,000       $ 0    Interest is payable monthly on the term loan and
cash advances against the revolver greater than $30 million at prime rate plus
4.5% or 10.0%, whichever is greater.

Revolver

   $ 0       $ 0    Interest is payable monthly on cash advances against the
revolver up to $30 million at prime rate plus 0.75%.

Others:

SGI has guaranteed to the City of Mountain View the performance of the ground
lease by Goldman Sachs

 

--------------------------------------------------------------------------------

1 Approximate principal amounts outstanding as of March 31, 2006 (does not
include accrued and unpaid interest).

2 Approximate amounts outstanding as of May 8, 2006. Also note that there are
letters of credit issued under the Revolver in an approximate amount of
$46,336,840 which may be drawn after the Closing Date.

 

2



--------------------------------------------------------------------------------

Country

  

Bank

   Line Amount   

Outstanding

as of 3/31/06

  

Collateral

  

Type of Line

  

Purpose

Overdraft

                 

Germany

   HypoVereinsbank, Germany    $ 128,000    $ 0    Fully cash collateralized   
Overdraft facility    Emergency funding

Guarantee and L/C’s

                 

Australia

   Citibank Australia    $ 250,000    $ 226,000    Fully cash collateralized   
Guarantees and L/C’s    Guarantees to cover rent for Australian offices

Belgium

   ING, Belgium    $ 100,000    $ 13,000    Fully cash collateralized   
Guarantees and L/C’s    Guarantees to cover rent of Belgian office and
performance bonds

Germany

   HypoVereinsbank, Germany    $ 308,000    $ 308,000    Fully cash
collateralized    Guarantees and L/C’s    Travel expenses for SGI employees in
Germany

Germany

   Raiffeisen Bank, Germany    $ 40,000,000    $ 36,787,000    Fully cash
collateralized    Guarantees and L/C’s    Guarantees and performance bonds to
German customers, e.g., LRZ

India

   HDFC, India    $ 500,000    $ 233,000    Fully cash collateralized   
Guarantees and L/C’s    Customer performance bonds and customs/tax guarantees

India

   Standard Chartered Bank, India    $ 250,000    $ 4,000    Fully cash
collateralized    Guarantees and L/C’s    Customer performance bonds

Israel

   Bank Leumi, Israel    $ 250,000    $ 5,000    Fully cash collateralized   
Guarantees and L/C’s    Customer performance bonds

Italy

   Banca Intesa    $ 250,000    $ 65,000    No collateral    Guarantees and
L/C’s    Customer performance bonds

Mexico

   Banorte    $ 250,000    $ 167,000    No collateral    Guarantees and L/C’s   
Customer performance bonds

Netherlands

   ABN Amro, Netherlands    $ 250,000    $ 127,000    Fully cash collateralized
   Guarantees and L/C’s    Guarantee to cover rent for Dutch office

Netherlands

   ING Bank, Netherlands    $ 75,000    $ 74,000    Fully cash collateralized   
Guarantees and L/C’s    Customer performance bonds

Norway

   Den Norske Bank, Norway    $ 100,000    $ 45,000    Fully cash collateralized
   Guarantees and L/C’s    Guarantee to cover rent for Norwegian office

Norway

   ING, Belgium    $ 200,000    $ 195,000    Fully cash collateralized   
Guarantees and L/C’s    Guarantee to customs and tax authority

Singapore

   Hong Leong Finance, Singapore    $ 100,000    $ 67,000    Fully cash
collateralized    Guarantees and L/C’s    Customer performance bonds

Spain

   BankInter, Spain    $ 1,000,000    $ 748,000    No collateral    Guarantees
and L/C’s    Customer performance bonds

United Kingdom

   Barclays, UK    $ 100,000    $ 16,000    Fully cash collateralized   
Guarantees and L/C’s    Guarantee to customs and tax authority

Total

      $ 43,983,000    $ 39,080,000         

 

3



--------------------------------------------------------------------------------

Country

  

Bank

   Line
Amount   

Outstanding

as of 3/31/06

  

Collateral

  

Type of Line

  

Purpose

Guarantee and L/C’s under Corporate Program

        

Netherlands

   ING, Belgium    $ 1,500,000    $ 989,000    Fully cash collateralized   
Guarantees and L/C’s    Guarantee to customs and tax authority

Hong Kong

      $ 500,000    $ 80,000    Fully cash collateralized    Guarantees and L/C’s
   Customer performance bonds                  

Switzerland

   Credit Suisse, Switzerland    $ 1,000,000    $ 912,000    Fully cash
collateralized    Guarantees and L/C’s    Guarantees to tax authority, to cover
rent and customer performance bonds

Total

      $ 3,000,000    $ 1,981,000         

Loan

                 

Czech Republic

      $ 1,600,000    $ 1,010,441    Collateralized with lease receivables   
Overdraft facility    Emergency funding

Draft Discounting Facility

                 

France

      $ 1,000,000    $ 0    No collateral    Draft discounting facility   
Discount drafts received from customers

France

      $ 500,000    $ 0    No collateral    Draft discounting facility   
Discount drafts received from customers

 

4



--------------------------------------------------------------------------------

Annex 1 to Exhibit E

LIENS

 

Loans, Debentures and Notes

  

Description

-        6 1/2% Senior Secured Convertible Notes due 2009

  

-        The lien created by the Security Agreement between Silicon Graphics,
Inc. and U.S. Bank N.A. (in its capacity as Trustee), dated December 24, 2003,
as amended from time to time

-        11 3/4% Senior Secured Note due 2009

  

-        The lien created by the Security Agreement between Silicon Graphics,
Inc. and U.S. Bank N.A. (in its capacity as Trustee), dated December 24, 2003,
as amended from time to time

-        Asset-Backed Credit Facility due 2007

  

-        The lien created by the Security Agreement between Silicon Graphics,
Inc. and Wells Fargo Foothill, Inc. (in its capacity as Agent), dated October
24, 2005, as amended from time to time

Permitted Indebtedness listed on Exhibit E

    

-        Loan and credit lines for foreign exchange, guarantees and letters of
credit listed on Exhibit E requiring security collaterals

  

-        Cash collateral and other collateral as described on Exhibit E

Others

    

-        Stock purchase agreement between Silicon Graphics World Trade B.V.
(“SGWTBV”) and NEC

  

-        In furtherance of a stock purchase agreement between Silicon Graphics
World Trade B.V. (“SGWTBV”) and NEC, SGWTBV has pledged certain common stock of
SGI Japan, Ltd. (“Pledged Stock”) to NEC as security for complete performance of
certain secured obligations with such share certificates to be held by NEC. SGI
Japan, Ltd and/or NEC shall have the right, upon the occurrence of a buyback
event to purchase all of the Pledged Stock on the terms and conditions described
in the Stockholder’s Agreement. A buyback event includes: (a) a change of
control; (b) a deadlock event between stockholders or; (c) certain defaults
under the Loan Agreement between the parties.

 

5